MANAGEMENT AGREEMENT THIS MANAGEMENT AGREEMENT (the "Agreement") is dated for reference the 29th day of April, 2008. BETWEEN Dana Resources Pushinska 20-3 Kiev, Ukraine (the "Company") AND Len De Melt 810 Malecon Cisneros Miraflores, Lima 18, Peru (the "Executive") WHEREAS: A. The Company is engaged in the acquisition of mining rights and the exploration of mining properties; and B. The Company and the Executive have agreed to enter into a management agreement for their mutual benefit. THIS AGREEMENT WITNESSES that the parties have agreed that the terms and conditions of the relationship shall be as follows: 1.Duties 1.1 The Company hereby appoints the Executive to undertake the duties and exercise the powers of President, Secretary, Treasurer, Chief Executive Officer, Chief Financial Officer and Principal Accounting Officer of the Company, and the Executive hereby accepts such offices on the terms and conditions set forth in this Agreement. 2.Term and Termination 2.1 The Executive’s appointment shall commence effective April 29, 2008. 2.2 Either the Company or the Executive May terminate this Agreement at any time and for any reason by providingthirty (30) days written notice to the other party. 3.Compensation 3.1 The Executive shall receive US$5,000 per month as compensation for his services, payable at the end of each month, commencing in May, 2008. -1- 4.
